Citation Nr: 1821452	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for rotator cuff tendonitis, right shoulder. 

2.  Entitlement to an initial rating in excess of 20 percent for rotator cuff tendonitis, left shoulder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Anderson, Counsel



INTRODUCTION

The Veteran had active military service from June 1953 to June 1956 and from September 1956 to August 1974. 

These claims come to the Board of Veterans' Appeals (Board) from a December 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been manifested by limitation of motion, pain on movement, and tenosynovitis, without evidence of limitation of the arm midway between the side and shoulder level or findings of additional functional loss with repetition.  

2.  The Veteran's right shoulder disability has been manifested by limitation of motion, pain on movement, and tenosynovitis, without evidence of limitation of the shoulder to 25 degrees from the side or findings of additional functional loss with repetition.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for rotator cuff tendonitis, right shoulder have not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5200, 5201, (2017).

2.  The criteria for an initial evaluation in excess of 20 percent for rotator cuff tendonitis, left shoulder have not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5200, 5201, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted entitlement to initial ratings in excess of 20 percent for his bilateral service connected shoulder injuries.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71 (a).  The Veteran is right-handed, as such his right arm will be evaluated as the major side and the left arm will be evaluated as the minor side  

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head.  The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides evaluations for ankylosis of the scapulohumeral articulation.  A 30 percent evaluation is warranted for favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head on the major side and 20 percent on the minor side.  A 40 percent is warranted for intermediate ankylosis between favorable and unfavorable on the major side and 30 percent for the minor side.  A 50 percent evaluation is warranted for unfavorable abduction limited to 25 degrees from the side for the major side and 40 percent for the minor side.  

Diagnostic Code 5201 affords a 20 percent evaluation for limitation of the arm at the shoulder level for both the major and minor side, a 30 percent evaluation for limitation of the arm midway between the side and shoulder level for the major side and 20 percent for the minor side, and a 40 percent evaluation for 25 degrees from the side on the major side and 30 percent for the minor side. 

Diagnostic Code 5202 provides evaluations for impairment of the humerus.  An 80 percent evaluation is warranted for loss of humerus head (flail shoulder) for the major side and 70 percent for the minor side, 60 percent for nonunion of the humerus (false flail joint) on the major side and 50 percent on the minor side, and 50 percent for fibrous union of the humerus on the major side and 40 percent on the minor side.  A 30 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movement and malunion of the shoulder and arm with marked deformity on the major side and 20 percent on the minor side.  A 20 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level or malunion of the shoulder and arm with moderate deformity.

Diagnostic Code 5203 affords a 20 percent evaluation for impairment of the clavicle or scapula including dislocation or nonunion with loose movement bilaterally.  A 10 percent evaluation is warranted for nonunion without loose movement or malunion bilaterally. 

The Veteran's bilateral shoulder disability is currently evaluated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran's shoulder disability is rated under Diagnostic Code 5024-5201, pertaining to limitation of motion of the arm.  

In the selection of the code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions the rating code number appropriate to the residual condition will be added to the first rating code number, proceeded by a hyphen.  38 C.F.R. § 4.27 (2017).  The Veteran is rated by analogy to Diagnostic Code 5201, because there is no exact rating code for his specific injury. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca, 8 Vet. App. at 206.  Under C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Veteran underwent a VA examination for his bilateral shoulder disabilities.  Upon examination the Veteran's left shoulder exhibited flexion and abduction from 0 to 80 degrees, external and internal rotation were both from 0 to 45 degrees.  The examiner did note pain on movement, but no additional loss of function or range of motion after repetitive testing.  The Veteran's right shoulder exhibited flexion and abduction from 0 to 80 degrees, external and internal rotation were both from 0 to 45 degrees.  The examiner did note pain on movement, but no additional loss of function or range of motion after repetitive testing.

The examiner noted that the Veteran also had the additional symptoms of tenosynovitis with limitation of motion of the shoulder joint bilaterally as well as overhead motion.  The functional impact of his bilateral shoulder disability was noted as difficulty with lifting and overhead motion.  

The Veteran's most recent VA treatment notes dated from August 11, 2015 to July 12, 2017 show that he had full active range of motion of all major joints with deformities in addition to chronic bilateral shoulder pain.  

In order for the Veteran to receive a higher evaluation under Diagnostic Code 5201, the major side affords a 30 percent evaluation for limitation of the arm midway between the side and shoulder level, and 40 percent to 25 degrees from the side.  In regards to the minor side, this diagnostic code affords a 30 percent to 25 degrees from the side.  None of the above range of motion limitations has been shown by any of the evidence of record.  

On the Veteran's most recent examination, there was no evidence of instability, dislocation or labral pathology.  Additionally, there was no evidence of a clavicle, scapula, AC joint, or sternoclavicular joint condition suspected, that would allow the Veteran's shoulder disability to be evaluated under additional diagnostic codes.  

As such, the Board finds that the evidence of record the Board finds that a rating in excess of 20 percent for the Veteran's service-connected bilateral shoulder disability.  The Veteran's current rating takes into consideration the Veteran's complaints of pain on motion, his functional loss of lifting overhead, as well as his loss in his range of motion bilaterally.  However, the Veteran has not exhibited any symptomology that would warrant the next higher evaluation.  Moreover, the Veteran has not made any suggestion has to why he finds his current rating inadequate, he is just merely disagreeing with the level of his evaluation.  


ORDER

An initial evaluation in excess of 20 percent for rotator cuff tendonitis, right shoulder is denied.  

An initial evaluation in excess of 20 percent for rotator cuff tendonitis, left shoulder is denied.  






____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


